MATTHEWS, Chief Justice,
dissenting.
The trial court found that Phyllis New-combe undertook to obtain the corporate resolution authorizing Mike Rhodes to purchase the property for the corporation. This factual finding is supported by the evidence.
Thomas O’Connor testified that he discussed the need for a corporate resolution with Newcombe and that he told her to obtain the resolution from Rhodes. New-combe testified that she asked Mike Rhodes for the resolution when the documents were signed and attempted to call Rhodes three times thereafter in order to obtain it. She said that she made these efforts at the behest of O’Connor: “He suggested that I get directly in touch with Mike Rhodes.”
Based on this evidence, I am unable to agree with the majority opinion that the trial court’s finding that Newcombe undertook to obtain the corporate resolution is *771clearly erroneous — the standard for setting aside findings of fact in judge tried cases, Civil Rule 52(a). Finding no error with . . . , , , respect to the other points raised by appellant, I conclude that this case should be affirmed